                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 TALLI J. MCFADDEN                           :           CIVIL ACTION
                                             :
   v.                                        :           No. 17-5787
                                             :
 ODEIDA DALMASI                              :
 MEDICAL & CLINICAL DIRECTOR,                :
 et al.                                      :

                                        ORDER

        AND NOW, this 21st day of November, 2019, upon consideration of Defendants Dr.

Odeida Dalmasi, Nurse Practitioner Cristine Nelson, and Nurse Akinwale Sogo’s Motions for

Summary Judgment, Plaintiff Talli J. McFadden’s opposition thereto, and the parties’

presentations at the October 8, 2019, oral argument, and for the reasons set forth in the

accompanying Memorandum, it is ORDERED the Motions (Documents 56, 57, & 58) are

GRANTED. Judgment is entered in Defendants’ favor on all claims by separate order filed

contemporaneously.

        The Clerk of Court is DIRECTED to mark this case CLOSED.



                                                 BY THE COURT:



                                                  /s/ Juan R. Sánchezs
                                                 Juan R. Sánchez, C.J.
